 HYSTER COMPANY347employees classified as truckdrivers are licensed drivers.They drive a semitrailer and a "bob-tail" truck on a publichighway between the mill and the loading plant;unlicensedemployees drive the two unregistered dump trucks, which plybetween the mine and the mill on the Employer's property.Neither licensed nor unlicensed employees who drive trucksare sufficiently skilled to maneuver a trailer truck completelyand properly without aid. In fact, the only employee who hashad sufficient skill and experience to do so is classified asa shovel operator, and there is no evidence that he drives atruck.All employees are hired at the rate paid by the Em-ployer to common laborers. The only training the employeesreceive is what they learn in the performance of the particularjobs to which they are assigned.Employees spend unspecified amounts of time performingthework of the classifications under which they are listed.Their work frequently overlaps that of other employee classi-fications. Thus, the 2 truckdrivers, currently paid at the samerateascommon laborers,may spend half an entire daycleaning out accumulations of dust in the mill. They spend halftheir time performing utility work, because there is notsufficient driving to occupy their time. The 2 shovel operatorsoperate trucks between the mine and the mill; 1 shovel operatoralso doubles as a tractor operator;and 1 shovel operator isone of the 2 employees who perform welding operations. Theother employee who performs welding operations is classifiedas the maintenance man; he also performs minor repairs ontheEmployer'smachineryand exercisesthe supervisorypowers of the superintendent in the latter's absence.There isno history of collective bargaining for the Employer's em-ployees. No labor organization seeks to represent them in asingle production and maintenance unit.Under these circumstances, we find that the employeesherein sought to be represented have no special craft skillsnor do they constitute groups with homogeneity of interests notpossessed by other employees at the Employer's operations.They aretherefore not entitled to representation in separateunits on a craft or other basis.We shall accordingly dismissthe instant petitions.2[The Board dismissed the petitions.]2 The Waterbury Tag Company, 102 NLRB 1116.HYSTER COMPANYandDISTRICT LODGE NO. 24, INTER-NATIONAL ASSOCIATION OF MACHINISTS, AFL, Petitioner.Case No. 36-RC-938. July 22, 1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Robert. J.106 NLRB No. 60. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDWiener, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Members Houston, Styles, and Peter-son].Upon the entire record in this case,' the Board finds:1.The Employeris engagedin commerce within the meaningof the Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.No question affecting commerce exists concerning repre-sentation of employees of the Employer within the meaning ofSection 9 (c) (1) of the Act for the followingreasons:The Petitioner seeks to sever a unit of machinists and tooland die makers from the existing production and maintenanceunite at the Employer's Portland, Oregon, plant. The Employer,joined by the Intervenor, moved to dismiss on the ground,among others, that the petition was substantially amendedat the hearing and therefore barred by their contract executedon April 13, 1953. The petition described the proposed unit as"all machinists, machine operators, tool and die makers, theirhelpers and apprentices, tool crib attendants and welders inthemachine shop." At the hearing, in clarifying its unit re-quest, the Petitioner indicated that it sought all employeesperformingmachinistwork, including tool and die work,wherever located in the plant. As the Petitioner's amendedrequest, like its original request, was for a unit of relatedcraftsmen, it did not constitute a new petition or affect thetimeliness of the original filing. We find, therefore, that thecontract is not a bar, and the motion to dismiss on this groundis hereby denied.3As further ground for their motion to dismiss, the Employerand the Intervenor contend that the unit sought is inappropriate.They argue that the majority of the employees sought to beincluded in the unit are not machinist craftsmen and that, asthe Petitioner indicated at the hearing that it did not seek anyalternative unit, the petition should be dismissed.1The Employer's request for oral argument is hereby denied, as the record and the briefssubmitted, in our opinion, adequately set forth the issues and the positions of the parties.2 This unit is represented by the Intervenor, United Shop Employees of Hyster Company,which was formed and recognized in 1937 following a strike by another labor organization atthe Employer's plant. In 1942, after winning a consent election in which the Petitioner partici-pated, the Intervenor was certified as bargaining representative for the production andmaintenance employees and entered into a contract with the Employer covering this unit. In1946 the Petitioner filed a petition for a unit of machinists, which was amended at the hearingto seek a production and maintenance unit, but the Board dismissed on the ground of contractbar. See Hyster Company, 72 NLRB 937. In 1951 the Petitioner again sought an election in theproduction and maintenance unit, but the Regional Director dismissed the petition as untimelyfiled.Finally, on April 10, 1953, the Petitioner requested recognition as bargaining agent forthe employees sought herein; on April 13, 1953, the Employer and the Intervenor signed acontract for a new term; and on April 16, the Petitioner filed the instant petition.3Essex Wire Corporation, Chicago Transformer Division, 102 NLRB 332. HYSTER COMPANY349At its Portland plant, the only one involved herein,4 theEmployer devotes most of its production to 3 models of lifttrucks and 2 models of straddle trucks. Each step in theproduction process from raw material to final assembly isplanned and operations are synchronized on a prescheduledbasis by 4 engineering departments.s Production is performedunder a factory manager in 3 main departments:The plate andassembly departments in one building, and the machine-shopdepartment in another building separated from the first by alarge warehouse. About 32 saws, yard, and material handlingemployees, located next to the plate shop and throughout theplant, prepare material for the plate and machine shops, anddo the necessary moving and painting of materials, castings,and parts. About 113 plate-shop employees fabricate flatplate,flat bar, and parts, and the approximately 133 machine-shopemployees perform machine operations on castings and fabri-cated parts. Frequently the scheduling will require the move-ment of parts back and forth between the plate and machineshops for work at different stages of production. Assembly andsubassembly of parts is done by approximately 65 assemblyemployees. Maintenance and service functions in the factoryare performed by 10 employees in the maintenance department,18 in the toolroom department, 20 in the tool-crib departmentin both the machine and plate shops, 16 in the parts department,16 in the shipping department, and 13 in the plant-guardsdepartment, as well as by 11 in the inspection departmentunder manufacturing engineering. There are 1 or more fore-men in each department and all have equal authority under theassistant factory manager.The Petitioner would include in its unit as craftsmen allmachine-shop department employees except 6 in the burr room,alltoolroom department employees, tool-crib employeeslocated in the machine shop (excluding similar employees inthe plate shop), and machinists in the maintenance department(excludingmillwrights and electricians). The main contentionof the Employer and the Intervenor is that the machine-shopdepartment employees, who comprise the bulk of the Peti-tioner's proposed unit, although admittedly skilled, are produc-tion specialists and not machinist craftsmen. The Petitionerargues that they are properly part of the unit because they haveskillsand perform work within the traditional craft of ma-chinists.These employees perform machining operations in the Em-ployer's production process. Each is assigned to one machinetool for an indefinite period.' Numbers' of units of parts orcastings are scheduled for machine operations on the machinetools,and the operators set up their machines and perform4 The Employer operates other plants at Peoria and Danville, Illinois, and at Nijmegen,Holland, and is generally engaged in the manufacture and sale of industrial truck and tractorequipment.5 A small percentage of the Employer's production involves custom jobs for other companies,and, where backlogs develop, work may be contracted out.6When an operator's regular machine breaks down, he is assigned temporarily to anothermachine. 350DECISIONSOF NATIONAL LABOR RELATIONS BOARDeach type of operation in accordance with detailed instructionsas to methods and procedures. Admittedly, these machineoperators exercise skills: they must read blueprints and usemachinistmeasuring devices for work which is frequentlyat close tolerances. However, the Employer has noapprentice-ship program for these employees, nor does it have a job-progression program in lieu thereof, although they, like otherplant employees, may be promoted or upgraded on the basisof foremen's quarterly reports. While 64 machine-shop depart-ment employees are classified by the Employer as journeymanmachinists, they may qualify for this classification merely byhaving the ability to operate two or more machine tools, anditappears that when an operator reaches the top of the machine-operatorgrades,the Employer utilizes the journeyman classi-fication as an upgrading device. It appears, therefore, thatalthough some of these machine operators were machinistcraftsmen when hired and although all exercise skills relatedto the machinist craft, the Employer does not require machinistcraftsmen in its production operations. We conclude, upon theentire record in this case, that the machine-shop departmentemployees sought by the Petitioner are not machinist crafts-men.7 Furthermore, the interests and skills of these employeesare not so closely related to those of admitted machinist andtool and die maker craftsmen in other departments performingmaintenance and service functions as to form a necessarypart of a machinists' craft group. Accordingly, as the Petitionerstated it did not seek a unit excluding the machine-shopdepartment employees,-we hereby grant the motion to dismissthe petition herein.q[The Board dismissed the petition.]Member Peterson, concurring:Iconcur in the dismissal of the petition herein, not becauseIbelieve that the machine-shop department employees do notconstitute a craft group, but for the reasons more fully setforth in my dissenting opinion in the Hamiltoncase.9 Inasmuchas there has been a substantial bargaining history on a plant-wide basis, and in the absence of other factors warrantingseverance from the established unit, I agree that the machineshop and the tool and die employees are not entitled to separaterepresentation.7SeeLouisville Plant of The Minneapolis- Moline Company, 101 NLRB 1766.8 In view of this disposition, we find it unnecessary to consider other arguments raised bythe Employer and the Intervenor as to the inappropriateness of the proposed unit.9 W. C. Hamilton and Sons, 104 NLRB 627.